DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 2/16/2021 has been entered as compliant. Claims 2-5, 18-20, 26-27 have been cancelled, claims 1, 7, 12, 17, 22, 24-25, 30 have been amended and claims 31-38 are added to the current application. Claims 1, 6-17, 21-26, 28-38 are being allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-17, 21-26, 28-38 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-17, 21-26, 28-38 are allowed because the prior art of record Dewey, US-PGPub 2017/0231195 in view of Giarrizzo, US-PGPub 2015/0090193 and Nie, US-PGPub 2006/0188632 
 do not teach or suggest, at least the limitations of the base claims 1, 17 and 25 that requires the limitations of  a pet dental apparatus, comprising a plurality of circumferential ribs placed in a first and second rows and  a plurality of channels formed between the plurality of circumferential ribs in combination with “a bulb portion formed in a substantially orb shape, having a first and second end, wherein the first end of the bulb portion is attached connected to a first end of the first row of circumferential ribs” and the second end of the bulb portion is attached connected to a second end of the first row of circumferential ribs, further in conjunction with “at least one of the circumferential ribs of each of the first and second rows of circumferential ribs protrudes as far from the center axis of the pet dental apparatus as the bulb portion; and wherein the substantially hard or hard edible material is adapted to fed to pets as a pet treat and is comprised of protein and fiber.”. Independent claims 1, 17 and 25 all have these limitations in common.

Previously applied art to Dewey teaches a pet toy product with ribs and ridges but fails to teach a bulb or orb. Dewey further does not teach where the “at least one of the circumferential ribs of each of the first and second rows of circumferential ribs protrudes as far from the center axis of the pet dental apparatus as the bulb portion; and wherein the substantially hard or hard edible material is adapted to fed to pets as a pet treat and is comprised of protein and fiber.”. Similarly, Gizzaro teaches a dog toy with bulb in the middle but no ridges or circumferential ribs  wherein the ribs vary in size such that “at least one of the circumferential ribs of each of the first and second rows of circumferential ribs protrudes as far from the center axis of the pet dental apparatus as the bulb portion” as instantly claimed. Gizzaro, also does not teach the material wherein “wherein the substantially hard or hard edible material is adapted to fed to pets as a pet treat and is comprised of protein and fiber”. The third prior art to Nie teaches edible material but the configuration and shape of Nie’s product neither includes circumferential ribs/ridges nor does it 
 Other prior art of interest includes Markham et al., (US 4802444), Shipp (US 5647302) and Sarantis (US 6739287) teach circumferntial ridges/ribs with either variable rib width or orbs at end points or where the ribs or ridges are facing inwards in a toy( Sarantis) but does not teach the orb with circumferential ribs on either side in combination with “at least one of the circumferential ribs of each of the first and second rows of circumferential ribs protrudes as far from the center axis of the pet dental apparatus as the bulb portion”  and also in combination with “the substantially hard or hard edible material is adapted to fed to pets as a pet treat and is comprised of protein and fiber”, as recited in instantly claimed invention.
Also see applicant’s arguments presented in applicant’s response of 2/16/2021 (pages 17-19), which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/